Order entered May 6, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00290-CR
                              No. 05-20-00292-CR

                    JAMES ARNAZ RANDLE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F17-30614-P & F17-30615-P

                                    ORDER

      Appellant’s notices of appeal were timely filed in the trial court on June 4,

2018, but for unknown reasons, were not forwarded to this Court until March 3,

2020. According to the docketing statement, the reporter’s record was requested

on February 19, 2020. To date, the reporter’s record has not been filed, and we

have had no communication from court reporter Debi Harris.

      We ORDER court reporter Debi Harris to file the complete reporter’s record

in these appeals within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; Debi Harris, court reporter;

Crystal Brown, official court reporter, 203rd Judicial District Court; and counsel

for all parties.




                                            /s/    LANA MYERS
                                                   JUSTICE